DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a method of embolizing an artery using a catheter. The method includes the steps of inflating a balloon to form a seal in the artery, injecting a first amount of contrast agent to confirm the seal in the artery and making adjustments to the balloon if needed, injecting a mixture that includes embolic particles AND a second amount of contrast agent to an area distal of the balloon AFTER adjustments have been made to the balloon seal. Next, a fluid containing platelets are injected distal of the balloon either during or after the mixture is injected. The balloon is then deflated and removed after injecting the fluid containing platelets. The closest prior art is Takizawa et al. (US 2013/0310687 A1). Takizawa teaches a method of embolizing an artery, however, Takizawa does not teach a fluid containing platelets being delivered nor does Takizawa teach embolic particles delivered with a second amount of contrast agent. Additionally the closest prior or any combination thereof recites the specific method steps in the specific order that is recited in the claims. Therefore, by reciting, in combination with the other method steps, delivery of a mixture including embolic particles and contrast agent as well as injecting a fluid with platelets and having the method steps performed in a specific order, overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783